Citation Nr: 0706395	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for traumatic 
arthritis of the right knee. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1971 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2004, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.  

In October 2004 and April 2006, the Board remanded the claim 
for further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The right knee traumatic arthritis established by X-ray 
findings is manifested by limited flexion from 0 to 60 
degrees with pain and limited extension to 10 degrees with 
pain.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
traumatic arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5260, 5261 
(2006).


        

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with post-adjudication VCAA 
notice by letters, dated in October 2004 and April 2006.  The 
notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence that the disability 
had increased in severity. The veteran was informed that VA 
would obtain VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit evidence, which would include that in his 
possession, in support of his claim.  The notice included the 
degree of disability assignable and the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence.  And the claim was readjudicated 
following substantial content-complying notice as evidenced 
by supplemental statement of the case, dated in October 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when necessary to make a decision on a 
claim, which has been done.  The RO also obtained VA records.  
As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Evidence

The service medical records disclose that the veteran 
underwent surgical repair of the medial and collateral 
ligaments of the right knee. 

In a decision in November 1998, the Board granted a separate 
10 percent rating for traumatic arthritis in the right knee.  
And in a decision in August 2001, the Board granted an 
effective date of August 4, 1994, for the 10 percent rating.  
In a rating decision in June 2005, the RO increased the 
rating to 20 percent. 

On VA examination in November 2002, the veteran complained of 
pain and constant soreness. He stated that he wore a knee 
brace and that the used a cane to walk, but he could not walk 
more than 200-300 feet without stopping for pain. The 
pertinent findings were medial bony osteophytes. Range of 
motion was completed to 120 degrees. X-rays revealed 
degenerative disease. The diagnosis was post-traumatic 
arthrosis following ligament and cartilage injuries.

VA records disclose that in March 2003 the veteran complained 
of knee pain.

On VA examination in December 2004, the veteran complained 
pain, stiffness, swelling, and instability. He stated that he 
had difficulty with squatting, kneeling, and walking greater 
than 400 yards. The pertinent findings included range of 
motion from 5 to 110 degrees. There was no evidence of 
additional limitation of motion due to pain with repetitive 
motion. The examiner stated that the range of motion was 
further limited by 30 degrees by pain from the patellofemoral 
joint as well as alterations in the mechanics of the joint. 
The diagnosis was severe post-traumatic degenerative 
arthrosis at a pre-total knee arthroplasty level.  

On VA examination in August 2006, the veteran had active 
flexion from 0 to 70 degrees and extension was to 0 degrees.  
Following repetitive use, pain resulted in a further 10 
degrees reduction in knee flexion and a 10 degree reduction 
in extension.  

Law and Regulations

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating represents, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from the injury.  38 U.S.C.A. § 1155



The rating of service-connected disability involving a joint 
is rated on limitation of motion and functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Under Diagnostic Code 5010, traumatic arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation, and limitation of flexion to 15 degrees warrants 
a 30 percent evaluation. 

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is zero degrees on 
extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate 
II.

Legal Analysis

A separate rating may be assigned for limitation of flexion 
or extension under Diagnostic Code 5260 and Diagnostic Code 
5261. 

Regarding limitation of flexion, on the latest VA 
examination, flexion was limited to 60 degrees with pain and 
repetitive use.  Limitation of flexion to 60 degrees does not 
more nearly approximate limitation of flexion to 45 degrees 
that is required for a separate 10 percent rating under 
Diagnostic Code 5260.  
.
Regarding limitation of extension, on the latest VA 
examination, extension was limited to 10 with pain and 
repetitive use.  While limitation of extension to 10 degrees 
equates to the criteria for a 10 percent rating, since 
arthritis is already rated 20 percent disabling, which is 
based on limitation of motion and as the limitation of 
flexion does not meet the criteria for a 10 percent rating, 
the current 20 percent rating primary compensates for 
limitation of extension and assigning a separate 10 percent 
for limitation of extension would be pyramiding, which is not 
permissible. 38 C.F.R. § 4.14. 

For these reasons, the preponderance of the evidence is 
against a rating higher than 20 percent for traumatic 
arthritis of the right knee based on limitation of flexion or 
extension. 


ORDER

A rating higher than 20 percent rating for traumatic 
arthritis in the right knee based on either limitation of 
flexion or extension is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


